UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1294


GIRMA GEBRIE GEBRE GIORGIS,

                Petitioner,

          v.

MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 19, 2008              Decided:   January 26, 2009


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James A. Roberts, LAW OFFICES OF JAMES A. ROBERTS, Fairfax,
Virginia, for Petitioner. Gregory G. Katsas, Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Mona Maria
Yousif,   Office  of   Immigration   Litigation,  UNITED  STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Girma Gebrie Gebre Giorgis, a native and citizen of

Ethiopia,    petitions       for     review       of   an    order   of    the     Board    of

Immigration Appeals dismissing his appeal from the immigration

judge’s     decision,        which      denied         his    requests       for    asylum,

withholding      of   removal,        and     protection       under      the    Convention

Against Torture.

            In   his       petition     for    review,        Giorgis     challenges       the

finding that he failed to show that his political opinion was

“at least one central reason” for the persecution he allegedly

faced in Ethiopia in 2005.               The Immigration and Nationality Act

authorizes the Attorney General to confer asylum on any refugee.

8 U.S.C. § 1158(a) (2006).                  It defines a refugee as a person

unwilling or unable to return to his native country “because of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion.”                 8 U.S.C. § 1101(a)(42)(A) (2006)

(emphasis added).            Following the passage of the REAL ID Act,

asylum applicants such as Giorgis who filed their applications

after May 11, 2005, must establish that the protected ground

asserted    “was      or    will   be    at       least      one   central      reason     for

persecuting the applicant.”                 REAL ID Act, § 101(a)(3), codified

at 8 U.S.C. § 1158(b)(1)(B)(i) (2006).                        Based on our review of

the record, we agree with the finding that Giorgis failed to

                                              2
establish that his political         opinion was a central reason for

the threats that he faced in 2005.

           Giorgis also argues that he established that he faces

a   well-founded    fear     of   future     persecution      if    returned    to

Ethiopia based on his political activities here in the United

States.     To     obtain     reversal       of   a   determination         denying

eligibility for relief, an alien “must show that the evidence he

presented was so compelling that no reasonable factfinder could

fail to find the requisite fear of persecution.”                   INS v. Elias-

Zacarias, 502 U.S. 478, 483-84 (1992).                 We have reviewed the

evidence of record and conclude that Giorgis fails to show that

the evidence compels a contrary result.               Accordingly, we cannot

grant the relief that he seeks.

           We    therefore    deny     the    petition      for    review.      We

dispense   with    oral     argument     because      the   facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  PETITION DENIED




                                       3